Case 9:18-cv-80176-BB Document 550-24 Entered on FLSD Docket 06/01/2020 Page 1 of 4

 

From: Craig Wright [craig@rcjbr.org]

Sent: 2/17/2014 7:41:18 AM

To: ‘Patrick Paige’ [patrick @computerforensicslic.com]
Subject: RE: Difficult

ido not have a lot to give you. These may help:

# W&K Info Defense Research LLC
8 GICSR Trust
e 274997114

@# TYA-1-14
Locations
e Belize

it is not much, but then Dave always did things his way.
Repards,

Dr. Craig Wright LLM GSE GSM GSC MMIiT MNSA MinfoSec CISSP/ISSMP CISM CISA

        

CJBR.org
Tel: + 612 8003 7553 | Mobile: + 61417 683 914

http: //www.rcjor.or

 

 

From: Patrick Paige [mailto:patrick@computerforensicslic.com]
Sent: Monday, 17 February 2014 1:01 AM

To: Craig Wright

Subject: RE: Difficult

What about accounts and location DK had ete.? | thought you were going to put a list together.

Patrick Paige scers ence
Computer Forensics LLC

T&8O North Congress Ave Sulfe 333
Soynton Beach FL 33426

567, 878.9208 Cell

WY CONIGUISFFOrensicsLL CG. com

 

From: Craig Wright [mailto:craig@rcjbr.org]
Sent: Saturday, February 15, 2014 8:04 PM
To: Patrick Paige; Ira K

Subject: RE: Difficult

Well, preservation is first. The thing with a BTC address is that it will never disappear and ifl am right will appreciate
over time

Dr. Craig Wright LLM GSE GSM GSC MMiT MNSA MinfoSec CISSP/ISSMP CISM CISA

 

DEFAUS_00112964
 

Case 9:18-cv-80176-BB Document 550-24 Entered on FLSD Docket 06/01/2020 Page 2 of 4

Tel: +612 8003 7553 | Mobile: + 61417 683 914
http://www.rcibr.org

 

 

From: Patrick Paige [mailto:patrick@computerforensicsilc.com]
Sent: Sunday, 16 February 2014 10:59 AM

To: Craig Wright

Subject: RE: Difficult

Hey Craig, what's the plan... any progress?

Patrick Paige ence scers
1880 North Congress Ave. Ste 333
Boynton Beach FL 33426

Offes: S67 4043074

Cell: 587.878.9208
www.computerforensicslic.com

 

Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is
not the intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
immediately by replying to the message and deleting it from your computer. Thank you.

From: Craig Wright [mailto:craig@rcjbr.org]
Sent: Friday, February 14, 2014 12:20 AM

To: Patrick Paige
Subject: RE: Difficult

You will have it tomorrow

On 14/02/2014 4:06 pm, "Patrick Paige" <patrick@computerforensicsllc.com> wrote:

 

Hi Craig... | spoke to Dave's brother who is going to let me examine O8's laptop and thumb drives. Were you able to
put together a list of what we should look for? Also | and Carter would like to see what information you have that
confirms the news you shared with me. As close friends of DK we would love to hear the story of how this all played
out. Talk soon

Patrick Paige scers ence

Computer Forensics LLC

188C North Congress Ave Sule 333
Boynton Beach FL 33426
567.878.9208 Cell

vai, ComouterPorensicsL LG com

 

From: Craig Wright [mailto:craig@rcjbr.org]
Sent: Wednesday, February 12, 2014 2:28 PM

To: Patrick Paige; Carter Conrad
Subject: RE: Difficult
lwill try calling again later. My number is +61 417 683 914

Dave could have some paper wallets, but he was careful. He would have had some way to recover. It would also have
been cryptic.

DEFAUS_00112965
 

Case 9:18-cv-80176-BB Document 550-24 Entered on FLSD Docket 06/01/2020 Page 3 of 4
Dr. Craig Wright LLM GSE GSM GSC MMiT MNSA MinfoSec CISSP/ISSMP CISM CISA
CIBR.org

Tel: + 612 8003 7553 | Mobile: +61 417 683 914
http: //www.rcjbr.or;

  

 

 

From: Patrick Paige [mailto:patrick@computerforensicslic.com]
Sent: Thursday, 13 February 2014 1:06 AM

To: Craig Wright; Carter Conrad

Subject: RE: Difficult

Hi Craig,

Dave was also my best friend and like a brother to me. He wasn’t in the risht mindset when he decided to give up on
life weeks before his death. He mentioned Bitcoins to me a while ago, but we never discussed it in depth. The issue
would be that all his hard drives were encrypted including his cell phane. Do the wallets only exist on Dave’s
computers or are there backups somewhere else? Also “The amount OK mined ts far too large to email.” Please clarify.

Patrick Paige ence scers
7880 North Congress Ave. Sfe 333
Boynton Beach Fl 33426

Office: 567,404, 3074

Call: $67,818,9208

www.computerforensicslic.com

 

Note: The information contained in this message may be privileged and confidential and thus protected from disclosure. If the reader of this message is
not the intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
immediately by replying to the message and deleting it from your computer. Thank you.

From: Craig Wright [mailto:craig@rcjbr.org]
Sent: Wednesday, February 12, 2014 5:21 AM

To: Carter Conrad; Patrick Paige

Subject: Difficult

Hello,

| know both of you knew Dave and trusted him.

Dave and | had a project in the US. He ran it there. We kept what we did secret.

The company he ran there mined Bitcoin. | do not believe there has been anything of this in the estate, but |
also know his father is not IT literate. | would ask that if you know of any of his computers, that you help
ensure that any wallet.dat files he has are saved. | know that is a long time, but | had thought Dave would

have planned more for the end, but he did not always do that.

The amount DK mined is far too large to email. | know this is cryptic and | know | gave Dave the shits with this
and some of the things we did in WK, but he was my best friend and | am not sure where else to contact.

1am not looking for anything, just that Dave’s estate gets what was in it. | do not want any of it at all. Please
note, |am not seeking anything in this, but | want his family taken care of.

DEFAUS_00112966
 

Case 9:18-cv-80176-BB Document 550-24 Entered on FLSD Docket 06/01/2020 Page 4 of 4

Talk soon,

Dr. Craig Wright LLM GSE GSM GSC MMiT MNSA MinfoSec CISSP/ISSMP CISM CISA

 

Tel: + 612 8003 7553 | Mobile: +61 417 683 914

http://www.rcibr.or

<<>> << >> <<>>

DEFAUS_00112967
